Citation Nr: 1522849	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  09-37 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision issued by a Department of Veterans' Affairs (VA) Regional Office (RO). 

In May 2011 and July 2014, the Board remanded the Veteran's claim for further additional development, which has been completed.


FINDINGS OF FACT

1.  The Veteran failed to report to VA examinations scheduled in March 2012, June 2012, September 2014 and December 2014; and has not expressed a willingness to report for an additional examination in support of his claim on appeal. 

2.  The most probative medical evidence of record indicates that the Veteran does not have bilateral lower extremity radiculopathy or neurological disability such that an award of service connection separate from his back disability is warranted. 


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014), 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by correspondence in October 2008 and July 2010.  The case was last readjudicated    in February 2015.

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

Pursuant to the May 2011 Board remand directives the agency of original jurisdiction (AOJ) scheduled the Veteran for a VA examination to include electrodiagnostic studies (electromyogram (EMG) and/or nerve conduction (NCV)).  However, the AOJ reported that the Veteran refused to appear for his examination at the scheduled location.  In August 2012, the AOJ sent the Veteran a letter asking him to identify a location where he would rather be examined, but he did not respond.  Pursuant to the July 2014 Board remand instructions, the Veteran was given an opportunity to attend VA examinations in September 2014 and December 2014, but he failed to report.  A report of contact dated September 2014 shows the Veteran indicated inability to report for a VA examination because his job would not give him time off and he was unsure when he would be available.  He was advised at that time that he could submit evidence from a private provider.  The duty to assist a claimant is not a one-way street, and in this case the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  The Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate his claim and that any further attempts to assist him in developing this claim would result in needless delay, and is thus unwarranted.  When a veteran fails to appear for an examination scheduled in conjunction with an original claim for compensation, the Board is required to adjudicate that claim on the basis of the evidence of record.  38 C.F.R. § 3.655(b) (2014).   Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Based on a review of the record, the Board finds that there is no indication any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested  during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

A disability that is proximately due to or the result of a service-connected disease    or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result   of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

In order to establish entitlement to secondary service connection, there must be competent evidence of a current disability; a service-connected disability; and competent evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran filed the instant claim for service connection in July 2008.  He contends that he suffers bilateral lower extremity radiculopathy, described as shooting pains, numbness and tingling, secondary to the service-connected degenerative disc disease and multilevel spondylosis of the lumbosacral spine. 

The service treatment records contain a magnetic resonance imaging (MRI) study dated in dated March 2005 that disclosed tiny to small disc space protrusions, and minimal multilevel spondylosis was diagnosed.  Subsequent treatment records show that the Veteran complained of lumbar spine symptoms, as well as shooting pains and numbness, and contained both positive and negative straight-leg raising testing results.   

On VA examination in May 2006, the Veteran reported progressive worsening of low back symptoms which included pain along the lower back area radiating to each side.  As time went on it began to radiate down both legs anterior and lateral.  These were shooting types of pain.  He also endorsed feeling numbness.  The examiner noted that straight leg raising became positive at 50 degrees on the right and was normal on the left.  He had a half inch difference in leg length with his right leg being slightly shorter than his left, measured from the anterior iliac spine to the medial malleolus.  The examiner also indicated that a March 2005 MRI revealed normal spinal cord and nerve roots.

Here, however, despite clinical findings recorded in service and in 2006, the probative evidence of record is insufficient to establish diagnosed radiculopathy or other neurological disability of the bilateral lower extremity disability related to his service-connected spine disability during the period on appeal, such that separate service connection is warranted.  

In this regard, VA treatment notes dated July 2008, recorded numbness in the L5, S1 distribution.  On VA examination in September 2008, the examiner noted negative straight leg testing bilaterally.  Sensory testing was normal bilaterally. Subsequent treatment records noted a medical history of radiculitis.  

Significantly, an October 2008 MRI revealed no disc herniation or disc degeneration and no facet arthropathy, stenosis or impingement.

In a November 2009 VA treatment note a clinician stated that the Veteran's bilateral lower extremity pain was radicular and related to his back prob1em.  The clinician noted that the Veteran was probably suffering from nerve impingement as well as spasm of the paraspinal muscles.  However, the clinician failed to provide adequate rationale for that conclusion and failed address the lack of objective clinical findings to support the opinion, to include the October 2008 MRI report.  Moreover, such opinion is speculative.  As such, the opinion is afforded no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04  (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion);   see also Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted").

On VA examination in February 2010, the Veteran reported pain and intermittent numbness in the legs.  Physical examination findings revealed normal sensation to soft touch and position sensation.  Monofilament testing was subjectively diminished from knee to just distal to ankle, antero-lateral lower leg bilaterally.  Straight leg testing was negative with no radicular pain below the knee bilaterally.  The VA examiner assessed degenerative disc disease of the lumbar spine with no evidence    of radiculopathy.

The Veteran underwent a VA spine examination in October 2010 by a physician.  He again reported constant pain radiating down both legs to the ankles.  He endorsed paresthesias with numbness and tingling in both legs.  The examiner noted normal sensation to soft touch and normal position sensation in both lower extremities.  Reflexes were also normal.  The examiner noted the Veteran's clinical picture is definitely out of proportion to the amount of objective findings noted on MRI, which showed minimal multilevel spondylosis which would not be expected to explain the Veteran's significant decreased range of motion or subjective complaints of low back pain.  The examiner further noted that there was "no evidence of neurological deficit on MRI or examination."

As directed in the May 2011 remand, the Veteran was afforded a VA examination in June 2011 to address whether he has any lower extremity radicular impairment due to his service-connected low back disability.  Straight leg raising test was negative bilaterally.  The examiner noted neuralgia at the L5 distribution.  Reflexes were normal.  Sensory examination was decreased to light touch and monofilament, but vibration was normal.  Motor examination was normal with no evidence of muscle atrophy or wasting.  The examiner stated that there was no diagnosis because while the Veteran was symptomatic for radiculopathy, there was no  current clinical objective evidence of underlying diagnosable disease or pathology.  

In a January 2011 statement, the Veteran's representative argued that the examinations were inadequate, and that no EMG or other neurological testing     was accomplished to determine whether the Veteran's symptoms were, in fact, related to his service-connected back disability.  In May 2011, the Board remanded the claim, in part because EMG and/or NCV "would provide the most complete and objective assessment of whether the Veteran has radiculopathy associated with his service-connected back condition."  However, as noted above, the Veteran has failed to report for examinations scheduled to conduct such testing.  "The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In this case, the Veteran has was found to be unreliable in the effort provided in the October 2010 VA examination, and no VA examination during the course of the claim diagnosed the Veteran with radiculopathy or found objective evidence to support a current neurological diagnosis of the lower extremities other than pain.  While pain and numbness has been reported, such complaints, without a diagnosed or identifiable underlying malady or disability, do not constitute a disability for which service connection  can be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Indeed, MRI testing during the course of the claim was normal, further supporting the examiners' conclusions that lumbar radiculopathy was not shown.  Moreover, due to the Veteran's failure to provide full effort during the October 2010 VA examination, the reliability of the symptomatology he reports is questionable.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

As the Veteran failed to report for objective testing that could confirm the presence of neurological disability in his lower extremities, the Board must consider whether the evidence of record is sufficient to warrant a grant of service connection; however, the preponderance of the competent evidence of record is against the claim.  While the repetitive argued that the VA examinations were insufficient, the Veteran's failure to report for subsequent VA examinations requires consideration of the claim based on the evidence of record.  38 C.F.R. § 3.655(b) (2014).

The May 2011 VA examiner's opinion found no current clinical objective evidence of diagnosable disease or pathology for the Veteran's radicular symptoms to be probative.  The VA examiner's opinion was based on examination of the Veteran and a thorough review of the claims file, and the opinion is consistent with other evidence of record, to include the October 2008 MRI report, as well as VA examination opinion reports in February 2010 and October 2010.  

Moreover, to the extent the VA examiner in May 2011 noted neuralgia (nerve pain)  at the L5 distribution, radiating pain is contemplated by the rating criteria for spine disorders.  In this regard, ratings under the General Rating Formula for Diseases and Injuries of the Spine are made "with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease." 38 C.F.R. § 4.71a, The Spine.  Thus, his complaints of radiating pain are contemplated in the rating presently assigned for his back disability.  Moreover, that examiner stated no diagnosis could be provided because there was      no current clinical objective evidence of diagnosable disease or pathology.  In the absence of competent and probative evidence showing a diagnosed disability of the lower extremities such that a separate rating for neurological disability is warranted, the claim for service connection for radiculopathy must be denied. 
 
While the Veteran may believe that his current right and left lower extremity disability is related to the service connected lumbar spine disorder, as a lay person,   he is not shown to have specialized training sufficient to render such an opinion.     See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of lumbar spine and radicular disorders requires medical testing and expertise to determine.  Thus, the Veteran's lay opinion regarding the diagnosis and etiology of his lower extremity disability is not competent medical evidence.  

In sum, the Board finds that the preponderance of the probative evidence of record is against a finding that the Veteran has a bilateral lower extremity disability upon which to predicate a grant of service connection.  Accordingly, the benefit of the doubt doctrine of 38 U.S.C.A. § 5107(b) is not for application in this case and the Veteran's claim for service connection must be denied.


ORDER

Service connection for a bilateral lower extremity disability is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


